DETAILED ACTION

This Office Action is in response to the Amendment filed 1/26/2021.  Claims 7-12 and 14 have been canceled.  New claims 21-27 have been added.  Claims 1-6, 13, and 15-27 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/26/2021 have been fully considered but they are not fully persuasive.
Regarding the amended limitations of claim 1, the Examiner agrees with the Applicant’s argument that the previously cited prior art does not render obvious configuring a UE with a first replication factor for a first PUCCH format and a second replication factor for a second PUCCH format based on the ability of the UE to support multiple HARQ acknowledgements within a slot and URLLC applications.  As noted by the Applicant’s arguments, previously cited Papasakellariou does teach configuring a UE with different replications factors for first and second PUCCH formats, but does not teach the configuring being based on both the abilities of the UE to support multiple 
Regarding the amended limitations of claim 13, similar amendments have been made to the language of this claim with respect to the amended language of claim 1 regarding obtaining capability of a UE to support both URLLC applications and to support multiple HARQ acknowledgements within a slot and configuring the UE with respect to control channel resources and a number of repetitions per slot based on the 
Regarding new claim 21, Applicant argues that these claims recite similar limitations as claims 1-6.  However these new claims do not require the configuring of the UE to be based on anything specific.  For example, the do not require the configuring to be based on both the URLLC capability and an ability to support multiple hybrid automatic repeat request acknowledgments within a slot, as is required in the language of claim 1.  Therefore, it is believed that the previously cite prior art still renders obvious the broader limitations of new claims 21-27.  Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (U.S. Publication US 2019/0313342 A1) in view of Hwang et al. (U.S. Publication US 2005/0207359 A1).

With respect to claim 21, Papasakellariou discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (See the abstract, page 3 paragraph 42, page 3 paragraphs 48-49, page 4 paragraph 53, page 19 paragraph 217, and Figures 1, 2, and 15 of Papasakellariou for reference to a gNB comprising a processor executing programs resident in a memory to perform a method of determining a number of repetitions for PUCCH transmission).  Papasakellariou also discloses configuring a user equipment with a first replication factor for a first physical uplink control channel format and a second replication factor for a second physical uplink control channel format (See page 18 paragraphs 211-212, page 19 paragraphs 217-219, and Figure 15 of Papasakellariou for reference to the gNB providing to a UE via higher layer signaling a set of TCI states, which corresponding to physical uplink control channel formats, with each TCI state being mapped to a number of repetitions for a PUCCH transmission, wherein a different number of repetitions corresponds to a different replication factor, such that a first TCI state corresponds to a first replication factor for a first PUCCH format and a second state corresponds to a second replication factor for a second PUCCH format).  Although Papasakellariou does disclose a UE supporting multiple hybrid automatic repeat request acknowledgements within a slot (See page 17 paragraphs 203-204 of Papasakellariou for reference to performing a number of repetitions of HARQ-ACK information being performed in a slot), as well as the UE being an ultra-reliable low-latency communication specific capable user equipment device (See page 1 paragraph 10 of Papasakellariou for reference to devices supporting ultra-reliable and low latency communications as defined by the ITU), and although Papasakellariou does disclose the gNB controlling the number of repetitions of PUCCH HARQ-ACK information transmitted by the UE according to an indicated TCI state (See page 18 paragraphs 211-212, page 19 paragraphs 217-219, and Figure 15 of Papasakellariou), Papasakellariou does not explicitly disclose determining, by the network device, that a mobile device is able to support multiple hybrid automatic repeat request acknowledgements within a slot and ultra-reliable low-latency applications.  However, Hwang et al., in the field of communications, discloses a Node B being informed about user equipment capabilities, wherein the capabilities include repetitions factors that are used, i.e. supported, by that UE (See page 3 paragraph 38 of Hwang et al.).  Determining specific HARQ formats, i.e. repetition factors, as well as other transmission capabilities supported by a user equipment has the advantage of ensuring that a network device uses supported and optimal formats to communicate with the mobile device.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Hwang et al., to combine determining specific HARQ formats, i.e. repetition factors, supported by a user equipment, as suggested by Hwang et al., as well as other user equipment capabilities such as URLLC capabilities, within the system and method of Papasakellariou, with the motivation being to ensure that the gNB of Papasakellariou only triggers PUCCH transmission via PUCCH transmission formats determined to be supported by a UE.
	With respect to claim 22, Papasakellariou discloses defining a group of resources for the user equipment based on a higher layer parameter resource group (See page 18 paragraphs 214-215, page 19 paragraphs 217-219, and Figure 15 of Papasakellariou for reference to providing by higher layer signaling PUCCH resources, i.e. a group of resources, to be used for PUCCH transmission).
	With respect to claim 24, Papasakellariou discloses transmitting to the user equipment an indication of the group of resources via radio resource signaling (See page 18 paragraphs 214-215, page 19 paragraphs 217-219, and Figure 15 of Papasakellariou for reference to providing the PUCCH resources, i.e. a group of resources, to be used for PUCCH transmission being singled via higher layer signaling, i.e. radio resource signal).
	With respect to claims 25-26, Papasakellariou discloses configuring the user equipment with a maximum number of replication factors wherein the maximum number of replication factors comprises at least the first replication factor and the second replication factor (See pages 17-18 paragraphs 203-210, page 19 paragraphs 217-219, and Figure 15 of Papasakellariou for reference to determining a maximum number of repetitions based on a maximum number of symbols of a slot available for each repetition, wherein each of the signaled TCI formats must conform the number of symbols and corresponding number of repetitions available in a slot).
	With respect to claim 27, Papasakellariou discloses wherein the control channel is a control channel configured to operate according to a fifth generation wireless network communication protocol (See page 1 paragraph 10, page 19 paragraphs 217-219, and Figure 15 of Papasakellariou for reference to configuring the TCI state of a UE via a DCI transmission, which is a downlink control channel transmission, wherein the system is a 5G or NR communication system, such that DCI transmission is in accordance with a 5G communication protocol).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Hwang et al., and in further view of Ogawa et al. (U.S. Publication US 2012/0115526 A1).
With respect to claim 23, Papasakellariou discloses transmitting, by the network device to the mobile device, resources in the group of resources via a higher layer parameter resource index (See page 18 paragraphs 214-215 and page 19 paragraphs 217-219 of Papasakellariou for reference to transmitting PUCCH resource information via higher layer signaling).  Papasakellariou does not specifically disclose indicating, by the network device, a number of resources in the group of resources based on a higher layer parameter resource group size.  However, Ogawa et al., in the field of communications, discloses indicating PUCCH resources including a number of resource block groups, RGB, as well as a RGB size (See page 1 paragraph 6 and page 4 paragraph 50 of Ogawa et al.).  Indicating a number of resources in the group of resources based on a higher layer parameter resource group size has the advantage of allowing a mobile device to format data for PUCCH transmission correctly in a system where the RBG size may vary.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Ogawa et al., to combine indicating a number of resources in the group of resources based on a higher layer parameter resource group size, as suggested by Ogawa et al., within the system and method of Papasakellariou, with the .

Allowable Subject Matter

Claims 1-6, 13, and 15-20 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461